Exhibit 10.2

 

SERVICES AGREEMENT
This SERVICES AGREEMENT (this “Agreement”), effective as of January 2, 2019 is
entered into by and among STAR PROCUREMENT, LLC, a Delaware limited liability
Company (the “Company”) and KBS Builders, Inc. a Delaware Corporation (“KBS”).
The Company and KBS are sometimes are referred to in this Agreement collectively
as the “Parties” and individually as a “Party”. Capitalized terms used in this
Agreement but not otherwise defined in this Agreement will have the meanings set
forth in the LLC Agreement (defined below).


RECITALS


WHEREAS, ATRM Holdings, Inc., a Minnesota corporation (“ATRM”) and Digirad
Corporation, a Delaware corporation (“Digirad”) are the sole members of the
Company, and together with the Company are parties to that certain Limited
Liability Company Agreement of the Company dated the date hereof (the “LLC
Agreement”); and


WHEREAS, the Company was formed for purposes of creating a joint venture in
which the Company will purchase and sell building materials and related goods
and entry into this Agreement.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained in this Agreement, and intending
to be legally bound hereby, the Parties agree as follows:


1.    DEFINITIONS
1.1    “Services” means the services, functions, and tasks to be provided by the
Company to KBS pursuant to this Agreement as described in the Service Schedule,
as such services, functions and tasks may be changed or supplemented pursuant to
the terms of this Agreement.
1.2    “Service Schedule” means a Schedule to this Agreement, describing (among
other things) the particular Services being provided and the timing for such
Services.
2.
SERVICES

2.1    Performance of Services. Subject to the other terms and conditions of
this Agreement, KBS hereby grants the Company the right of first refusal to
provide the Services to KBS (and, as necessary, its subsidiaries) during the
Term (defined below) in accordance with and subject to the terms and conditions
of this Agreement. Upon the mutual written agreement of the Parties, the Parties
may modify the Services described on the existing Service Schedule or add
additional Services to be performed by the Company. The Company has no
obligation to provide any services other than the Services.


1



--------------------------------------------------------------------------------







2.2    First Refusal Right. KBS shall provide written notice to the Company
containing all of the terms and conditions of the required Services (a “Service
Notice”), and the Company shall be entitled to provide such Services on such (or
better) terms and conditions. If the Company intends to exercise its first
refusal right, it must deliver to KBS a commitment (a “Service Commitment”) to
do so as soon as practicable and in no event later than thirty (30) days after
receipt of the Service Notice from KBS or its subsidiaries. If the Company fails
to provide a Service Commitment within the 30-day period or waives its first
refusal right prior to that time, then KBS will be free to obtain such Services
from any third party. All Services to be provided by the Company pursuant to
this Agreement shall be provided by the Company in its sole discretion.
2.3    Affiliates and Subcontractors. The Company may use personnel of its
Affiliates, or engage, consistent with past practice, the services of third
parties to provide or assist the Company (or its Affiliates) to provide the
Services.
2.4    Standard of Performance. Notwithstanding anything to the contrary in this
Agreement, KBS understands and agrees that the standard of performance to which
the Company and its Affiliates will be accountable under this Agreement will be
to achieve a comparable level of service as KBS achieved with respect to the
Services during the twelve (12) months prior to the date hereof.
2.5    Additional Resources and Consents. Notwithstanding anything to the
contrary in this Agreement, the Company shall not be required to perform any
Service if doing so would require the Company to violate any law or breach any
contract by which the Company or its Affiliates are bound. In addition and
without limiting the foregoing, if the Company reasonably believes that
performance of a particular Service requires the Company to obtain any
third-party licenses or consents, or any software, technology or other goods,
services or materials not already in the Company’s possession, then the Company
shall promptly inform KBS, and KBS shall cooperate with the Company to obtain
such licenses, consents or other or items at KBS’s sole expense if so requested
by KBS. If KBS does not agree to pay the costs associated with obtaining such
licenses, consents or other items, the Company shall be under no obligation to
obtain such licenses, consents or other or items.
2.6    Cooperation. In order to enable the Company to perform the Services, KBS
shall provide the Company with such cooperation and assistance (including access
to employees) as is reasonably necessary for the Company or its Affiliates or
contractors to timely perform the Services, as well as such other cooperation
and assistance as the Company reasonably requests in connection with the
provision of the Services hereunder.
2.7    Employees. The Parties agree that the employees and contractors of the
Company providing the Services are the employees and contractors of the Company
alone, and are not the employees or contractors of KBS for any purpose
whatsoever.


2



--------------------------------------------------------------------------------







3.
PAYMENT TERMS

3.1    Fees and Costs.
(a)    Unless otherwise set forth in the Service Schedule, KBS shall reimburse
the Company, on a monthly basis in accordance with Section 0, for the Company’s
actual cost (excluding the Materials Purchase Amounts (defined below)) in
providing the Services (the “Service Fees”).
(b)    Unless otherwise set forth in the Service Schedule, KBS shall pay the
Company for all Building Materials, on a monthly basis in accordance with
Section 0, a purchase price equal to the full cost of Building Materials (as
defined in the Service Schedule) (excluding any Service Fees) during such
period, plus 3% of the cost of such Building Materials. The amount(s) payable
pursuant to this Section 3.1(b) is referred to herein as the “Materials Purchase
Amount(s).”
3.2    Invoicing and Payment. Each calendar month during the Term, the Company
shall issue to KBS an invoice for the amount of the Service Fees and the
Materials Purchase Amounts payable to Company for the Services rendered during
that month. KBS shall pay the amount invoiced by the Company within thirty (30)
days after receipt thereof. All payments made pursuant to this Section 3.2 must
be made in U.S. Dollars, by wire transfer of immediately available funds to the
bank account previously designated by the Company to KBS. The amount of any due
but unpaid Service Fees and Materials Purchase Amounts shall bear interest from
and including the due date of such fees to, and including, the date of payment
at a rate per annum equal to 5%. Such interest shall be calculated daily on the
basis of a 365-day year and the actual number of days elapsed, without
compounding
3.3    Taxes. The fees for Services provided pursuant to this Agreement exclude
all excise, sales, use, gross receipts, value added, goods and services or
similar transaction or revenue-based taxes (excluding any income Taxes)
applicable to the provision of the Services and imposed by any federal, state,
or local taxing authority (such taxes, together with any applicable interest,
penalties, or additions to tax imposed with respect to such taxes, “Taxes”), and
KBS shall be responsible for payment of all such Taxes.
3.4    Expenses. Except as otherwise expressly provided in this Agreement, each
Party shall bear its own costs and expenses incurred in the performance of this
Agreement.
4.
PROPRIETARY RIGHTS. This Agreement and the performance of this Agreement will
not affect the ownership of any intellectual property rights. No Party will
gain, by virtue of this Agreement, any rights of ownership of any rights related
to the intellectual property owned by any other Party.

5.
CONFIDENTIALITY. Each Party shall keep any confidential or proprietary
information of the other Party acquired pursuant to or in connection with this
Agreement strictly confidential.



3



--------------------------------------------------------------------------------







6.    INDEMNIFICATION; LIMITATIONS OF LIABILITY
6.1    Indemnification. Each Party agrees to protect, defend, indemnify and hold
harmless each other Party from and against any and all losses, claims, suits and
actions (whether threatened or pending) arising out of or related to any
(a) breach of any covenant or obligation of such Party contained in this
Agreement or (b) negligence or willful misconduct of such Party or its employees
or agents in connection with the performance of the Services hereunder. The
rights to indemnification hereunder shall be in addition to any rights to
indemnification that a Party may have under the LLC Agreement.
7.
TERM AND TERMINATION

7.1    Term of Agreement. The term of this Agreement begins on the date hereof
and will continue until terminated in accordance with the terms hereof (the
“Term”).
7.2    Termination of Service. This Agreement shall automatically terminate upon
the dissolution and winding-up of the Company pursuant to the LLC Agreement, or
upon the written agreement of all Parties to the termination of this Agreement
or the Services. If a Party breaches this Agreement, the other Party may
terminate upon 30 days prior written notice if such breach is not cured.
7.3    Effect of Termination. Upon expiration or termination of this Agreement
for any reason, the Company shall no longer be obligated to provide the
terminated Services, and KBS shall no longer be obligated to pay for such
Services, except with respect to any Service Fees and Materials Purchase Amounts
incurred up to the date of termination or expiration (all such fees, including
any applicable late fees, will become immediately due and payable by KBS to the
Company upon the effective date of such termination).
7.4    Survival. The following provisions of this Agreement will survive its
termination or expiration: Sections 1, 3 (with respect to Services performed
prior to termination or expiration), 4, 5, 6, 7.3, 7.4 and 8.
8.
MISCELLANEOUS.

8.1    Notices. Any and all notices, requests, demands or other communications
required to be given pursuant to this Agreement by any Party shall be in writing
and shall be validly given or made to the applicable Party if served personally,
by overnight mail, by nationally recognized overnight courier or sent by
electronic mail, receipt confirmed. If the notice, request, demand or other
communications are served personally, service shall be conclusively deemed made
at the time of service. If the notice, request, demand or other communications
are sent by electronic mail, service shall be conclusively deemed made the first
(1st) business day following successful transmission or upon confirmation of
receipt from the recipient. If the notice, demand or other communications are
given by overnight mail, service shall be conclusively deemed made one (1)
business day after sent in the United States mail, addressed to the applicable
Party to whom the notice, demand or other communication is to be given, and when
received if delivered by hand or


4



--------------------------------------------------------------------------------







overnight courier service on any business day. Notices shall be provided to the
following addresses (any of which may be changed upon like notice to the other
Parties):
If to KBS to:
KBS BUILDERS, INC.
300 Park St.
South Paris, ME 04281
Attention: Matt Mosher
Telephone: (207) 744-0402
Fax: (207) 739-2223
Email: mmosher@kbs-homes.com


If to the Company to:


STAR PROCUREMENT, LLC
1048 Industrial Court
Suwanee, GA 30024
Attention: Matthew G. Molchan
Telephone: 858-726-1600
Fax: 858-726-1700
Email: Matt.Molchan@digirad.com


8.2    Assignment. No Party may assign this Agreement or its rights or
obligations hereunder, in whole or in part, voluntarily or by operation of law,
without the written consent of the other Party, and any attempted assignment
without such consent shall be void and without legal effect.
8.3    Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each Party hereto.
No waiver by any Party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the Party so waiving. No waiver by
any Party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.
8.4    Entire Agreement. This Agreement (including the schedule attached hereto)
constitute the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein and therein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter.
8.5    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement.


5



--------------------------------------------------------------------------------







A signed copy of this Agreement delivered by facsimile, e-mail or other means of
electronic transmission shall be deemed to have the same legal effect as
delivery of an original signed copy of this Agreement.
8.6    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction).


6



--------------------------------------------------------------------------------









[REST OF THIS PAGE INTENTIONALLY LEFT BLANK]




7



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have caused this Services Agreement to be
executed by their duly authorized representatives as of the day and year first
set written above.




 
STAR PROCUREMENT, LLC
 
 
 
By:
/s/ David J. Noble
 
 
Name:
David J. Noble

 
 
Title:
Manager

 
 
 
 
 
STAR PROCUREMENT, LLC
 
 
 
By:
/s/ Stephen Clark

 
 
Name:
Stephen Clark

 
 
Title:
Manager

                  KBS BUILDERS, INC.           By:   /s/ Daniel M. Koch    
Name: Daniel M. Koch     Title: President






















































8



--------------------------------------------------------------------------------











[Signature Page to Services Agreement]




9



--------------------------------------------------------------------------------








SERVICE SCHEDULE


1.
Services.





KBS shall submit a Service Notice to the Company for ALL Building Materials
required by KBS and is subsidiaries in the conduct of their respective
businesses.


Subject to the Company’s right of first refusal set forth on Section 2.2 of the
Agreement, the Company shall source and purchase from a supplier (the “Materials
Supplier”) all Building Materials requested by KBS in Service Notices and
arrange for such materials to be delivered directly to KBS or its subsidiaries,
as directed.


For purposes of this Agreement, “Building Materials” shall mean any and all
goods, products, raw materials and similar items used to manufacture, produce,
construct and/or build modular building unites (including, but not limited to,
single-family homes, apartment buildings, condominiums, and other commercial
structures).


2.
Additional Terms Related to Services.



KBS shall bear the risk of loss of all Building Materials upon any transfer of
such risk by the Materials Supplier, even if related Materials Purchase Amounts
are unpaid. In no event shall the Company bear the risk of loss for any Building
Materials.


